Title: To George Washington from Gouverneur Morris, 21 March 1792
From: Morris, Gouverneur
To: Washington, George



Dear Sir
London 21 March 1792

Yesterday I was informed that the Senate had agreed to your Nomination of diplomatic Servants. If I know my own Heart this

Intelligence is far less agreable to me on my own Account than on that of the Public. I am sure that a Rejection, from whatever Cause it may have arisen, would have been attributed to Disunion in our Councils.
I find that the King of France has appointed to the Office of foreign Affairs a Monsieur Demouriez and that it is considered as a Sacrifice to the Jacobins. He is a bold determin’d Man. I am not acquainted with him personally, but I know that he has long been seeking a Place in the Administration and was, about six Months ago, determin’d if appointed one of the Ministers to destroy at the Peril of his Life the jacobin and all other Clubs, and to effect a Change in the Government. How far he may have changed his Opinions since, I really cannot tell, but I mention this to you now because When I know more I can refer to this Letter and say that by coming into Office he has not changed his Sentiments if he persists in those his antient Determinations. If not, I will tell you that he is more prudent than was supposed. And these Words will in either Case mean nothing more than is here set down for them. The King consulted him (as I was told by his confidential friend in the Middle of last October) on the State of Affairs when Monsr de Montmorin went out, but the high toned Measures he proposed were not adopted. I am my dear Sir, with most sincere Esteem & Respect yours

Gouvr Morris

